           Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 1 of 9




CLAYTON SIMMS (8321)
Attorney for Defendant
Clayton Simms, LLC
9 Exchange Place, Suite 600
Salt Lake City, Utah 84111
Telephone: 801.359.0404
Fax: 801.534.19484
clayton@claytonsimms.com

                   IN THE UNITED STATES DISTRICT COURT
                    DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                     :     MOTION TO SUPPRES
                                                    STATEMENTS: MIRANDA

                                              :
     Plaintiff,

v.                                            :     1:17-cr-00084

LAMONT HOOKS,
                                              :     JUDGE DEE BENSON
     Defendant.

        The Defendant, Lamont Hooks, by and through counsel of record hereby

moves this Court to suppress his statements pursuant to DUCrim R 12.

        Mr. Hooks respectfully move this Court to suppress all evidence, all

discussions and/or conversation between Mr. Hooks and law enforcement

personnel, which includes but is not limited to statements to Ogden Police Officer

Jaren Nielsen and/or Ogden Police Detective J. Beck.




                                          1
  Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 2 of 9




                        STATEMENT OF FACTS

1. On November 16, 2017 at approximately 3:30 p.m. a vehicle driven by

   Autumn Larsen was stopped for a failure to signal traffic violation. Mr.

   Lamont Hooks was a passenger in the stopped vehicle.

2. Ogden Police Officer Jared Nielsen stopped the vehicle and upon

   approaching the vehicle the officer “detected the odor of fresh marijuana

   coming from the vehicle”. Ogden Officer Jared Nielsen’s police report,

   Bates No. RPT-WMSF-0042.

3. Both Autumn Larsen and Lamont Hooks denied there was any marijuana

   in the vehicle. “I (Officer Nielsen) asked Autumn and the passenger,

   Lamont, if there was any marijuana in the vehicle and they said that there

   was not. I got Autumn’s information and called for another unit. Officer

   Pullum arrived to assist me.” Ogden Officer Jared Nielsen’s report,

   Bates No. RPT-WMSF-0042.

4. Autumn Larsen and Lamont Hooks exited the vehicle and Officer Pullum

   stayed with them as a dog detection dog (Odin) was deployed. Ogden

   Officer Jared Nielsen’s report, Bates No. RPT-WMSF-0042. “I had

   Autumn and Lamont exit the vehicle…Autumn had a large dog that she

   took with her. I (Offer Jared Nielsen) deployed PSD Odin on the exterior

   of the vehicle. Odin went to the driver’s side window that Autumn had



                                  2
  Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 3 of 9




   left open. Odin jumped into the interior of the vehicle without being

   commanded to. Odin then gave a positive indication to the odor of

   narcotics on a purse that belonged to Autumn. I returned Odin to my

   patrol vehicle.” Ogden Officer Jared Nielsen’s report, Bates No. RPT-

   WMSF-0042.

5. Officer Jared Nielsen “looked in the purse and located a white plastic

   bindle. This had a small amount of brown tar residue on it.” Ogden

   Officer Jared Nielsen’s report, Bates No. RPT-WMSF-0042.

6. The search continued and Officer Nielsen “located a small cloth gun case

   on the back seat. This case had a very strong odor of marijuana on it. I

   opened the case and found a box of 9 mm ammunition inside. I then

   located a black handgun on the rear passenger floor board that was

   concealed into an empty popcorn bag. I then detained Autumn and

   Lamont. Ogden Officer Jared Nielsen’s report, Bates No. RPT-WMSF-

   0042.

7. Ogden Detective J. Beck arrived at the scene of the stop and assisted. A

   search of the car continued. A locked safe was located in the truck of the

   vehicle. The safe was forced open to reveal “heroin, a white crystal

   residue that appeared to be methamphetamine, glass pipes, a scale and




                                   3
  Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 4 of 9




   numerous packing materials.” Ogden Officer Jared Nielsen’s report,

   Bates No. RPT-WMSF-0042 &. RPT-WMSF-0043.

8. “Det. Beck interviewed Lamont.” Ogden Officer Jared Nielsen’s report,

   Bates No. RPT-WMSF-0043.

9. Ogden Detective J. Beck reads Lamont his Miranda rights and confronts

   Mr. Lamont about the drug evidence and the firearm. Defendant Lamont

   initially acquiesces to the questions, but then Defendant Lamont revokes

   his consent to the questioning and invokes his right to remain silent under

   the U.S. Constitution. Defendant Hooks invokes his right to remain

   silent by answering Detective Beck’s question of “Is there anything you

   want to talk about me about?” and Defendant Lamont states “No.”

   Detective Beck does not respect the “no” answer and continues the

   question Lamont.

10. The questioning continues and Defendant Lamont admits that his DNA

   would be on the firearm. “I (Det. Beck) asked Lamont a few times if his

   DNA would come back on the handgun located in the car and he stated

   that it would. Lamont would not further elaborate on why his DNA

   would come back on the handgun. Lamont then requested for his

   attorney to be present. “ Ogden Detective J. Beck’s report, Bates No.

   RPT-WMSF-0047.



                                   4
        Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 5 of 9




                                         ARGUMENT

          THIS COURT SHOULD SUPPRESS ALL STATEMENTS

          UNLAWFULLY OBTAINED FROM DEFENDANT LAMONT

          AFTER HE INVOKED THIS RIGHT TO REMAIN SILENT.

      The Fifth Amendment to the United States Constitution guarantees that “no

person . . . shall be compelled in any criminal case to be a witness against himself.”

U.S. Const. amend. V. To safeguard this right, the United States Supreme Court

held in the landmark case of Miranda v. Arizona that a person subjected to

custodial interrogation “must be warned prior to any questioning that he has the

right to remain silent, that anything he says can be used against him in a court of

law, that he has the right to the presence of an attorney, and that if he cannot afford

an attorney one will be appointed for him prior to any questioning if he so desires.”

384 U.S. 436, 479 (1964). Statements elicited during a custodial interrogation

absent adequate Miranda warnings are inadmissible in a criminal prosecution

against the person interrogated. Id. at 478- 79.


      Accordingly, this Court must decide (1) whether Defendant Lamont was

subjected to custodial interrogation and, if so, (2) whether he first received

adequate Miranda warnings, and if he consented to questioning.




                                           5
         Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 6 of 9




      Miranda protections are not implicated unless a person “has been taken into

custody or otherwise deprived of his freedom of action in any significant way.”

Miranda, 384 U.S. at 444. And then only if the person is subjected to

“interrogation,” that is, “express questioning [or] any words or actions on the part

of the police . . . that the police should know are reasonably likely to elicit an

incriminating response from the suspect.” Rhode Island v. Innis, 446 U.S. 291, 301

(1980). “The critical determination [of custody] is whether an officer has

restrained the liberty of a person by means of physical force or show of authority

so that a reasonable person would not believe he was free to leave.” United States

v. Pena, 920 F.2d 1509, 1515 (10th Cir. 1990). In this case, Lamont was a

passenger and the car he was in was stopped. The initial Officer Jared Nielsen

claimed he smelled fresh marijuana in the car and called for back-up officers while

he searched the vehicle. Mr. Lamont and the driver of the vehicle, Autumn Larsen

were separated from the vehicle during the search and dog hit.


      As a common law protection of the exercise of the Fifth Amendment right

against self-incrimination , the United States Supreme Court set forth some general

guidelines in Miranda v. Arizona, 384 U.S. 436 (1966). Under Miranda, if the

government wishes to present in evidence statements which stem from custodial

interrogation, the government bears a heavy burden to show that prior to the

statements, the defendant was informed of his Miranda rights and made a


                                           6
        Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 7 of 9




voluntary, knowing and intelligent waiver of those rights before making the

statement in issue. Miranda, 384 U.S. 444-45. The Court designated the following

information to be given to the person prior to custodial interrogation: “that he has a

right to remain silent, that any statement he does make may be used as evidence

against him, and that he has a right to the presence of an attorney, either retained or

appointed.” Id. at 444. Statements taken in violation of the Miranda warnings

requirement are not admissible in the government’s case in chief. Mincey v.

Arizona, 437 U.S. 385, 397-98 (1977).


      Defendant Lamont Hooks was in custody when questioned by the police.

Lamont Hooks was read his Miranda rights and initially answered questions, but

then when asked do you wish to speak to me about the drugs and guns in the car,

Defendant Hooks said no. Officer Nielson should have respected Mr. Hooks’

answer of no and stopped questioning.


      While Terry type investigations allow for limited questioning to confirm an

officer's suspicions, Cordoba, 910 F.2d at 693 (quoting Berkemer, 468 U.S. at

439), prolonged accusatory questioning is likely to create a coercive. In Berkemer,

the Court advised the practice of giving Miranda warnings at the earliest possible

point a police/citizen encounter evolves past a Terry stop. Berkemer, 468 U.S. at

431-32 & n.13. The principal advantage of Miranda is as a simple line of



                                           7
        Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 8 of 9




demarcation which may benefit a suspect but which ultimately benefits law

enforcement in the reduction of unnecessary dispute over suppression of evidence.

Berkemer, 468 U.S. at 430 (quoting Fare v. Michael C., 442 U.S. 707, 718, 61 L.

Ed. 2d 197, 99 S. Ct. 2560 (1979)). Where the nature of the police/citizen

encounter progresses beyond a short investigatory stop, a custodial environment is

more likely. In this situation, Miranda rights were read to Hooks and he said no,

but that “no” was ignored.


                                  CONCLUSION


      This Court should suppress statements Defendant Lamont made after he

invoked his right to remain silent.




      RESPECTFULLY SUBMITTED this 12t day of June, 2019.

                                      /s/ Clayton Simms, Attorney for Defendant




                                         8
        Case 1:17-cr-00084-DB Document 135 Filed 06/12/19 Page 9 of 9




                        CERTIFICATE OF DELIVERY

       I hereby certify that a true and correct copy of the foregoing MOTION TO
SUPPRESS: MIRANDA was provided electronically to all parties named below
on this 12th day of June, 2019:


U.S. Attorney’s Office
Aaron Flater
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111




                                                 /s/   Clayton Simms




                                       9
